COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Maria Turrubiartes v. Jose Pablo Olvera

Appellate case number:    01-16-00322-CV

Trial court case number: 2014-70680

Trial court:              309th District Court of Harris County

       The en banc court has voted unanimously against reconsideration.        Accordingly,
appellant Maria Turrubiartes’s motion for en banc reconsideration is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

Date: February 6, 2018